Citation Nr: 0023973	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-10 149 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include esophagitis (claimed as gastritis).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty for a period of over 20 
years, retiring in December 1982.  This case was originally 
before the Board of Veterans' Appeals (the Board) on appeal 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in New 
Orleans, Louisiana.  The case was remanded to the Regional 
Office (RO) for further development by the Board in July 
1999.  The requested development was accomplished and the 
case is now before the Board for appellate review.  


FINDINGS OF FACT

1.  It has not been shown, by probative, competent evidence, 
that appellant's current hypertensive disease was present in 
service or proximate thereto or was manifested to a 
compensable degree within the one-year post-service 
presumptive period.

2.  Service medical records indicate the veteran was treated 
for recurrent abdominal pain and chronic esophageal reflux in 
service.

3.  There is lay evidence of continuity of symptoms since 
service as well as medical evidence of a relationship between 
these symptoms and current diagnoses of mild distal 
esophagitis and healed gastric ulcer.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
hypertension is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for entitlement to service connection for a 
gastrointestinal disorder, to include esophagitis (claimed as 
gastritis) is well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims for service connection, the Board 
observes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1999).  That is to say, service 
connection for cardiovascular disease to include 
hypertension, among others, may be established based on a 
legal "presumption" by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. § 
5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  For a 
service-connected claim to be well-grounded, there must be a 
medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. at 506.

I.  Entitlement to service connection for hypertension

Appellant contends, in essence, that his hypertension had its 
onset during service.  He argues that during service, he was 
treated by modification of diet for hypertension.

Review of the available service medical records revealed no 
diagnosis of hypertension.  At his retirement medical 
examination in April 1982, the blood pressure reading of 
120/86 was noted.  On examination in July 1981, it was 
recorded as 120/70.  However, there was an episode of 
elevated blood pressure in 1979.  However, the service 
medical records do not include any diagnoses for hypertensive 
disease or persistently elevated blood pressure readings 
medically interpreted as indicative of essential 
hypertension.  

Review of the post-service medical evidence of record 
indicate that on VA examination conducted in January 1983, 
the veteran had normal cardiovascular system with pulse of 80 
and blood pressure reading of 122/92.  There was no finding 
or diagnosis of hypertensive disease.  The earliest definite 
post-service medical evidence of hypertensive disease was not 
until a VA outpatient treatment report, dated October 1993, 
which indicated a history of treatment for hypertension for 
more than a year.  Review of subsequent VA treatment records, 
dated to July 1999, indicate continued treatment for 
hypertension; however, there is no clinical evidence or 
medical opinion relating the veteran's currently diagnosed 
hypertensive disease to his prior active service.

Thus, the Board finds that the veteran has not presented any 
probative, competent evidence indicating that chronic 
hypertensive disease was present in service or proximate 
thereto or was manifested to a compensable degree within the 
one-year post-service presumptive period.  Lay statements are 
not competent evidence with respect to medical causation; and 
the veteran is not qualified to offer medical opinion or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Consequently, given the lack of probative, competent clinical 
evidence showing that appellant has chronic hypertensive 
disease that was initially manifested in service or proximate 
thereto or was manifested to a compensable degree within the 
one-year post-service presumptive period, the claim for 
service connection for hypertensive disease is not well 
grounded, and, thus denied.  38 U.S.C.A. § 5107(a). Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  See also Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995).

II.  Entitlement to service connection for gastrointestinal 
disorder, to include esophagitis (claimed as gastritis)

As noted above, in order for a claim to be well grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

In the instant case, the Board notes that service medical 
records show treatment for recurrent complaints of abdominal 
pain in March 1973 with impression of hyperacidity syndrome.  
Findings on June 1980 endoscopy included irritability of 
esophagus, and an internal medicine notation of probable 
esophageal spasm with chronic esophageal reflux.  At physical 
examination conducted in July 1981, the veteran was noted to 
complain of aching right upper quadrant pain.  At retirement 
examination in April 1982, the veteran was noted to have mild 
left abdominal tenderness.  The veteran has presented lay 
evidence of continued symptomatology of abdominal pain and 
discomfort since service.  Recent VA medical records, dated 
from 1993 to 1999, show treatment for recurrent abdominal 
discomfort variously diagnosed as peptic ulcer disease (PUD), 
gastric ulcer, and chronic esophagitis.  An upper endoscopy 
study performed in February 1994 revealed healed gastric 
ulcer, and mild distal esophagitis which was associated with 
the veteran's reported history of symptomatology.  The Board 
concludes that the evidence of record is sufficient to 
satisfy the Caluza requirements of a well grounded claim.


ORDER

The claim of entitlement to service connection for 
hypertension is denied.

The claim of entitlement to service connection for a 
gastrointestinal disorder, to include esophagitis (claimed as 
gastritis), is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
gastrointestinal disorder, to include esophagitis (claimed as 
gastritis) is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of VA and 
private medical records pertaining to 
current treatment for the disability in 
issue.  The private records should 
include, but are not limited to, 
treatment by "Dr. Hoppe" (referenced in 
VA treatment record dated October 1993).

2.  The RO should request the National 
Personnel Records Center (NPRC) to verify 
all duty dates and to obtain all medical 
records, including the veteran's service 
in the Navy.  

3.  The RO should schedule the veteran 
for a VA gastrointestinal examination in 
order to determine the nature and 
severity of any gastrointestinal 
disorder.  All testing and any 
specialized examinations, to include X- 
rays and an upper gastrointestinal 
series, deemed necessary should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as least as likely as not 
that any bowel disorder diagnosed is 
causally related to the veteran's 
military service. 

The examiner should provide a rationale 
for all conclusions reached, as such 
information is essential to the Board's 
determination.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in 
appellate status.  If any decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded the specified time within which 
to respond. Thereafter, the case should 
be returned to the Board for appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

 


